Citation Nr: 0817185	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  95-34 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had active service from February 1951 to January 
1953 and from September 1954 to September 1956.  He died in 
September 1992.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that determination, the RO denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  

The Board remanded the claim in July 1997 and December 2000 
for additional evidentiary development.  Thereafter, the 
Board received a statement from the appellant in which she 
alleged that the veteran's anemia was medically related to VA 
hospital treatment "around" June 1992.  The Board therefore 
remanded the case again in July 2004 with instructions that 
the RO attempt to obtain these hospital records and to 
adjudicate the issue of entitlement to dependency and 
indemnity compensation benefits pursuant to 38 U.S.C.A. § 
1151.  Since all requested development and adjudication has 
been accomplished, the case is once again before the Board 
for review. 





FINDINGS OF FACT

1.  The veteran's certificate of death indicates that he died 
in September 1992 as a result of cardiopulmonary arrest and 
pneumonia, with severe anemia listed as a condition 
contributing to death but not resulting in the underlying 
cause. 

2.  At the time of his death, service connection was in 
effect for residuals of a stab wound of the jejunum with 
chronic spasticity, rated as 30 percent disabling, and for 
postoperative ventral hernia, rated as zero percent 
disabling. 

3.  The veteran's anemia first manifested many years after 
his military service and has not been linked by competent 
medical evidence either to service or to a service-connected 
disability.  

4.  The medical evidence of record shows that the veteran's 
anemia was not caused or aggravated by VA medical treatment.  


CONCLUSIONS OF LAW

1.  A service-connected disability was not a principal or 
contributory cause of the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310 (West Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2007).

2.  The requirements for dependency and indemnity 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for the 
cause of the veteran's death are not met.  38 U.S.C.A. §§ 
1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death, which includes her claim under the 
provisions of 38 U.S.C.A. § 1151.  In the interest of 
clarity, the Board will initially discuss whether these 
claims have been properly developed for appellate review.  
The Board will then address the claims on their merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the appellant in 
April 2001, July 2004, August 2006, and September 2007.  
These letters informed her of the evidence required to 
substantiate her claims and of her and VA's respective 
responsibilities in obtaining supporting evidence.  She was 
also asked to submit evidence and/or information in her 
possession to the RO.

The Board notes that the unfavorable December 1992 rating 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current § 5103(a) 
requirements in 2000.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial rating decision, the RO did not err 
in not providing such notice.  Rather, the veteran has the 
right to a content-complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  Since the 
appellant's claims have been readjudicated by the RO since 
the content-complying notice letters were issued, the 
appellant has not been prejudiced.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  See also 38 C.F.R. § 20.1102 
(2007) (harmless error).

As for the Dingess requirements, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the appellant's underlying claims.  So 
any questions as to the appropriate downstream 
disability rating or effective date to be assigned are moot.  
Id.

VA also fulfilled its duty to assist the appellant by 
obtaining all relevant evidence in support of her claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO requested all 
medical records identified by the appellant and her 
representative.  In a June 2004 letter, the appellant 
indicated that the veteran had been hospitalized "around" 
June 1992.  Although the claims file contained records from a 
July 1992 admission, the Board remanded the case to ensure 
the all records had been obtained.  Pursuant to that remand, 
a July 2004 letter by VA asked the appellant to identify the 
facility where the veteran received treatment in June 1992.  
In an August 2004 letter, the appellant replied that records 
from Lakeland Medical Center, the New Orleans VA Medical 
Center (VAMC) and Methodist Hospital were already part of the 
veteran's claims file.  It thus appears that the VA 
hospitalization to which the appellant referred as having 
occurred "around" June 1992 is in fact an admission report 
dated in July 1992, which has already been associated with 
the claim file.

In addition to the above development, a VA physician reviewed 
the claims file in February 2004 to determine whether a 
service-connected disability was a principal or contributory 
cause of the veteran's death.  Then, in October 2007, another 
VA physician reviewed the claims file to determine whether 
the veteran's anemia was caused or aggravated by VA medical 
treatment.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In light of this development, the Board finds that 
no further action is necessary to meet the requirements of 
the VCAA or the Court.

II.  Service Connection for the Cause of the Veteran's Death

The law provides Dependency and Indemnity Compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one that was incurred in or aggravated by 
active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Certain conditions, including primary anemia and 
heart disease, are chronic per se and therefore will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service, unless rebutted by probative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.            
§§ 3.307, 3.309.  In addition, a disability which is 
proximately due to or results from another disease or injury 
for which service connection has been granted shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310(a).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R.      
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id. 

It is recognized there are primary causes of death that, by 
their very nature, are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

To establish her entitlement to death benefits, the appellant 
must somehow link the veteran's death to his military service 
or to a service-connected disability.  Cf. Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).  As a lay person, she does not 
have the necessary medical training and/or expertise to 
establish this link, herself.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The veteran's certificate of death shows that he died in 
September 1992.  The immediate cause of his death was listed 
as cardiopulmonary arrest and pneumonia.  In addition, severe 
anemia was listed as a significant condition contributing to 
his death but not resulting in the underlying cause.  At the 
time of his death, however, service connection had not been 
established for heart disease, pneumonia, or anemia.  
Instead, service connection had only been established for 
residuals of a stab wound of the jejunum with chronic 
spasticity, rated as 30 percent disabling, and for 
postoperative ventral hernia, rated as zero percent 
disabling.  

After carefully reviewing the evidence of record, the Board 
find no medical evidence linking the cause of the veteran's 
death to service or to a service-connected disability.  
Starting with the veteran's service medical records, the 
Board notes that none of these records makes any reference to 
heart disease or anemia.  So the service medical records 
provide highly probative evidence against the appellant's 
claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  

In fact, the veteran was first seen for heart problems in 
1981, approximately 24 years after service, and for anemia in 
1992, approximately thirty-six years after service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that 
a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).  

With respect to heart disease, the veteran was hospitalized 
by VA from September to October of 1981 after suffering an 
inferior myocardial infarction.  The diagnoses at that time 
included arteriosclerotic heart disease.  The veteran 
continued to receive periodic treatment for heart disease 
since his heart attack.  However, none of these records 
relates the veteran's heart disease either to service or to a 
service-connected disability.  These records therefore 
provide evidence against the appellant's claim.  See Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 

The Board notes that anemia was first diagnosed when the 
veteran was admitted to Human Hospital on August 30, 1992, 
just one month prior to his death.  Severe anemia was also 
diagnosed the day prior to his death when the veteran was 
admitted to Pendleton Memorial Hospital in September 1992 for 
diagnoses involving urosepsis, severe pancytopenia, and 
hepatic cirrhosis with evidence of alcoholic hepatitis.  But 
records associated with these admissions do not include a 
medical opinion relating the veteran's anemia either to 
service or to a service-connected disability, thereby 
providing evidence against the appellant's claim.  Id. 

The Board notes that two VA physicians reviewed the veteran's 
claims file and offered medical opinions against the 
appellant's claim.  In the first opinion, provided in 
February 2004, a VA physician stated:

There is no evidence that service connected 
residuals of a stab wound to the jejunum either 
caused or contributed to the cause of death or 
hastened his death.  Records post surgery for the 
stab wound do not reveal anemia.  There is no 
documentation of anemia as late as 1987.  It is 
therefore unlikely that the veteran's anemia at 
death is related to his residuals of stab wound to 
the jejunum.  Normal GI series and esophagram on 
12/29/87 indicate normal study without evidence of 
residual problem.  Veteran was noted to have 
Hepatic Cirrhosis upon his last admission to the 
hospital.  It is at least as likely as not that his 
anemia is related to his cirrhosis and unlikely 
that the cirrhosis is related to the service 
connected residuals of stab wound to the jejunum.  

In October 2007, another VA examiner also opined that there 
is nothing in the veteran's claims file that connects his 
anemia with his ventral hernia.  The examiner explained that 
the veteran's anemia was obviously the result of blood loss, 
the source of which was not determined prior to the veteran's 
death.  An upper GI endoscopy prior to his death did not 
reveal the source of the bleeding, and the veteran refused a 
colonoscopy and barium enema to investigate a possible lower 
GI source of his bleeding.  

Thus, neither opinion supports the appellant's claim as they 
both show that a service-connected disability was not a 
principal or contributory cause of the veteran's death.  
Instead, these opinions suggest that the veteran's anemia is 
related to his nonservice-connected hepatic cirrhosis.  Since 
cirrhosis was first diagnosed many years after service and 
has not been linked by competent medical evidence either to 
service or to a service-connected disability, these opinions 
provide compelling evidence against the appellant's claim.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that 
the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the veteran's 
position)

For these reasons and bases, the Board finds that the medical 
evidence does not support the appellant's claim.  In addition 
to the medical evidence, the Board has also considered the 
appellant's own lay statements in support of her claim, 
including testimony presented at a hearing held at the RO in 
August 1994.  But the appellant is not competent to offer an 
opinion concerning the cause of the veteran's death.  See 
Espiritu, 2 Vet. App. at 494-95.  Therefore, her lay 
statements are of no probative value in this regard.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
Board has carefully considered the doctrine of reasonable 
doubt in denying the appellant's claim.  But as the 
preponderance of the evidence is clearly against her claim, 
this doctrine is not for application.  See 38 U.S.C.A.  § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  The Board is sympathetic to the 
appellant's loss of her husband but may not go beyond the 
factual evidence presented in this claim to provide a 
favorable determination.  Accordingly, the appeal is denied.

III.  Entitlement to DIC Benefits Pursuant to 38 U.S.C.A. § 
1151

In June 2004, the appellant submitted a statement in which 
she alleged that the veteran's anemia was medically related 
to VA hospital treatment "around" June 1992.  In other 
words, she claimed that the cause of the veteran's death was 
somehow due to VA medical treatment.  Therefore, the Board 
must address the veteran's claim of entitlement to DIC 
benefit pursuant to the provisions of 38 U.S.C.A. § 1151.  

This statute provides that when a veteran suffers additional 
disability or death as the result of hospital care, medical 
or surgical treatment, or an examination furnished by the VA, 
benefits are payable in the same manner as if such 
disability, aggravation, or death were service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R.         § 3.358.  For claims filed 
prior to October 1, 1997, as in this case, a claimant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S.Ct. 552 (1994).  But see 38 
U.S.C.A. § 1151 (indicating that a showing of negligence or 
fault is necessary for recovery for claims filed on or after 
October 1, 1997).  See also VAOPGCPREC 40-97

For the reasons set forth below, the Board finds no basis to 
grant the appellant's claim of entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151.  When asked 
to identify the medical facility where the veteran was 
treated in June 1992, the appellant replied that all records 
had been associated with the claims file.  The Board thus 
assumes that the VA hospitalization to which the appellant 
referred as having occurred "around" June 1992 is an 
admission report dated from July 14 to July 23, 1992, which 
has already been associated with the claims file.  But these 
records do no include a medical opinion that the veteran's 
anemia was caused or aggravated by VA treatment during this 
admission.  As such, these hospital records do not support 
the appellant's claim. 

The October 2007 VA examination report also provides 
compelling evidence against her claim.  Based on a review of 
the claims file, the VA physician stated that there is 
nothing in the medical records that connects the veteran's 
anemia with his ventral hernia or to inappropriate VA 
treatment.  The VA physician then explained that the source 
of the veteran's blood loss that caused his anemia was never 
determined even after an upper GI endoscopy was performed.  
The veteran refused a colonoscopy and a barium enema to 
determine if the blood loss was coming from his lower 
intestines.  Since this opinion was based on a review of the 
claims file and has not been contradicted by any other 
competent medical evidence, it provides overwhelming evidence 
against the appellant's claim.  See Wray, 7 Vet. App. at 493.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1151.  The Board points out that the appellant's own lay 
statements concerning the cause or aggravation of the 
veteran's anemia are of no probative value, since she is not 
competent to offer such a medical opinion.  See Jones, 
Espiritu, Heuer, all supra.  Consequently, the appeal is 
denied.


ORDER

Service connection for the cause of the veteran's death is 
denied. 

Entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1151 is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


